                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    EUGENE E. VOLK,

                                Petitioner,
                                                                    OPINION and ORDER
         v.
                                                                         19-cv-792-jdp
    CHERYL EPLETT,1

                                Respondent.


        Eugene E. Volk, appearing pro se, has filed a petition for a writ of habeas corpus under

28 U.S.C. § 2254. He challenges a 2015 judgment of conviction for operating a vehicle with a

prohibited    alcohol     concentration,      tenth-offense,   entered   in   Waupaca    County

Case No. 2014CF213. The petition is before the court for preliminary review under Rule 4 of

the Rules Governing Section 2254 Cases in the United States District Courts. Under Rule 4, I

must dismiss the petition “if it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief.”

        Volk challenges the trial court’s decision to deny his motion to suppress what Volk calls

the fruits of an illegal search. Volk contends that there was no basis for a reasonable suspicion

to pull him over. I take Volk to be saying that dashboard camera video of Volk’s driving

contradicted the testimony of the arresting officer and did not show that Volk’s vehicle crossed

the center line of the highway. The Wisconsin Court of Appeals summarized the circuit court’s

decision as follows:




1
  I have amended the caption to name the warden of the facility that Volk is housed in as the
respondent. See Rule 2 of the Rules Governing Section 2254 Cases in the United States District
Courts.
               The court stated that it had viewed the video several times and
               observed some periods where Volk’s vehicle was weaving within
               the lane and some “significant stretches where there appeared to
               be no problem with the driving.” The court noted that there was
               a “time or two” where the vehicle may have crossed the line,
               though not near [the place where the arresting officer said that
               the vehicle crossed the line]. The circuit court found [the officer’s]
               testimony credible, and concluded that, under the totality of the
               circumstances, the stop was proper.

State v. Volk, 2018 WI App 39, ¶ 3, 382 Wis. 2d 831, 917 N.W.2d 233, review denied, 2018

WI 100, ¶ 3, 384 Wis. 2d 769, 920 N.W.2d 911.

       I will dismiss Volk’s petition because the type of challenge he raises here is not allowed

in a § 2254 petition. Under Stone v. Powell, 428 U.S. 465 (1976), litigants generally cannot

relitigate motions to suppress in habeas proceedings. Courts have concluded that the

“exclusionary rule” should not be used to grant habeas relief because that would not

significantly serve the purpose of the exclusionary rule: deterring improper police conduct.

Hampton v. Wyant, 296 F.3d 560, 562 (7th Cir. 2002) (citing Stone, 428 U.S. at 493–95).

There is a narrow exception to Stone’s bar “when the State has failed to provide the habeas

petitioner ‘an opportunity for full and fair litigation of a Fourth Amendment claim.’” Wallace

v. Kato, 549 U.S. 384, 395 n.5 (2007) (quoting Stone, 428 U.S. at 482). A criminal defendant

receives a full and fair opportunity to litigate if (1) he has clearly informed the state court of

the factual basis for that claim; (2) the state court carefully and thoroughly analyzed the facts;

and (3) the court applied the proper constitutional case law to the facts. There is no indication

from Volk’s petition or the available state-court records that suggest that the circuit court did

not meet this standard. Volk thinks that the state-court decision was incorrect, and the point

is an arguable one. But that is not enough to entertain a habeas petition on a suppression issue.

Accordingly, I will dismiss Volk’s petition.


                                                 2
                                    ORDER

IT IS ORDERED that:

1. Eugene E. Volk’s petition for writ of habeas corpus is DISMISSED.

2. Petitioner is DENIED a certificate of appealability. If petitioner wishes, he may seek
   a certificate from the court of appeals under Fed. R. App. P. 22.

Entered October 15, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        3
